In a private placement adoption *566proceeding pursuant to Domestic Relations Law article 7, the father appeals from an order of the Family Court, Suffolk County (Dounias, J.), dated September 5, 2000, which granted the petition of the mother’s husband to adopt the subject child. The appeal brings up for review the fact-finding order of the same court, dated July 19, 2000, which determined that the father’s consent to the adoption was not required.
Ordered that the order is affirmed, with costs.
The Family Court properly determined that the father’s consent to the adoption was not necessary. The petitioner established, by clear and convincing evidence, that the father evinced an intent to forego his parental rights “by his * * * failure for a period of six months to visit * * * and communicate with the child or person having legal custody of the child, although able to do so” (Domestic Relations Law § 111 [2] [a]; see, Matter of Shaolin G., 277 AD2d 312; Matter of Baby Girl W.D., 251 AD2d 501; Matter of Kristin O., 220 AD2d 670).
While the background of the mother’s husband, particularly his history of alcohol and drug abuse, raises concerns with regard to his fitness, the Family Court properly considered the relevant factors in determining the best interests of the child and granted the petition for adoption (see, Matter of Baby Boy M., 269 AD2d 450; Matter of Baby Boy P., 244 AD2d 491). Santucci, J.P., Smith, Crane and Cozier, JJ., concur.